Name: Commission Regulation (EEC) No 3326/81 of 20 November 1981 on the granting of aid for concentrated grape must and rectified concentrated grape must used in wine-making during the 1981/82 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 11 . 81 Official Journal of the European Communities No L 334/31 COMMISSION REGULATION (EEC) No 3326/81 of 20 November 1981 on the granting of aid for concentrated grape must and rectified concentrated grape must used in wine making during the 1981 /82 wine year Whereas the cost price of grape must used in the production of concentrated grape must depends on its natural alcoholic strength, whereas the market price of grape must with a high natural alcoholic strength potential is higher than that of other musts ; whereas , in order to take this situation and the need to main ­ tain the existing pattern of trade in concentrated grape must into account, it is essential to graduate the amount of the aid by fixing a higher amount for concentrated musts produced from grape musts from the southern-most regions in the Community which traditionally produce must with the highest natural alcoholic strength ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2 ), and in particular Article 14 (2) and Article 65 thereof, Whereas Article 14 of Regulation (EEC) No 337/79 provides that aid may be granted for concentrated grape must and rectified concentrated grape must produced within the Community and used to increase the alcoholic strength of wines ; Whereas the weather conditions which have marked the beginning of the 1981 /82 wine year call for the application of this enrichment measure provided for in Article 32 of Regulation (EEC) No 337/79 and in Article 8 of Council Regulation (EEC) No 338 /79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions (5 ), as last amended by Regulation (EEC) No 3456/80 ; Whereas enrichment operations by the addition of concentrated grape must and rectified concentrated grape must and the quantities of that product which are held must be declared to the competent authori ­ ties ; whereas the quantities of these products which are or which have been used for enrichment are known ; whereas the aid may therefore be granted for operations carried out before the entry into force of this Regulation ; Whereas in order to avoid giving preference to those producers with high yields , this aid should be restricted to those producers who are able to furnish proof of a yield lower than 80 hectolitres per hectare ; Whereas it is necessary to fix the aid at an amount which takes account of the market price for concen ­ trated grape must ; Article 1 1 . Aid shall be granted, subject to the conditions set out in this Regulation , to wine grape producers who use concentrated grape must and rectified concen ­ trated grape must produced within the Community to increase the alcoholic strengths, referred to in Article 32 of Regulation (EEC) No 337/79 and in Article 8 (2) of Regulation (EEC) No 338 /79 , of the table wines and quality wines psr they produce . For the purposes of this Regulation , producer groups which make wine on a joint basis and who lodge a single harvest delcaration may be considered by the Member States as individual producers . In that case they shall so inform the Commission not later than 31 December 1981 . 2 . Aid shall be granted to the wine grape producers referred to in paragraph 1 who are able to furnish proof of a yield lower than 80 hectolitres per hectare from the 1981 harvest . ( i ) OJ No L 54, 5 . 3 . 1979 , p . 1 . H OJ No L 260 , 31 . 12 . 1980 , p . 18 . ( J ) OJ No L 54, 5 . 3 . 1979 , p . 48 . No L 334/32 21 . 11 . 81Official Journal of the European Communities Article 2 Article 4 The Member States in question shall communicate to the Commission not later than 31 July 1982 the number of producers who have received aid, the quan ­ tities of wine enriched and the quantities of concen ­ trated grape must and rectified concentrated grape must used for this purpose expressed in degrees of potential alcoholic strength by volume per hectolitre . The amount of aid provided for in Article 1 is hereby fixed at :  1 -52 ECU per % vol potential alcoholic strength per hectolitre for concentrated grape musts, origi ­ nating in zones C III a) and C III b),  1-32 ECU per % vol potential alcoholic strength per hectolitre for concentrated grape musts origi ­ nating in other Community regions and for recti ­ fied concentrated grape must . Article 5 Article 3 The Member States in question shall designate an intervention agency to be responsible for applying this Regulation . Article 6 1 . Producers wishing to take advantage of the aid provided for in Article 1 shall apply to the competent intervention agency not later than 15 February 1982 . The complete files must reach the said agency not later than 31 May 1982. 2 . Before paying aid, the intervention agencies shall satisfy themselves that the conditions laid down in Article 1 are fulfilled . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be applicable with effect from 15 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1981 . For the Commission Poul DALSAGER Member of the Commission